IT appearing that the writ had been duly served on defendant, and it further appearing, by affidavit, that he is an infant under the age of twenty-one years; it was ordered on motion for Deare, that the said infant do appear by the first day of the next term, or that the plaintiff may have liberty to assign a guardian, and enter an appearance for him, and proceed in the action. And it was further ordered, that a copy of the rule be delivered to the infant, and also to the person in whose house, and under whose care ho was living.